
	
		I
		111th CONGRESS
		2d Session
		H. R. 5649
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Boucher (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To promote neutrality, simplicity, and fairness in the
		  taxation of digital goods and digital services.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Goods and Services Tax
			 Fairness Act of 2010.
		2.FindingsThe Congress finds the following:
			(1)Consumers,
			 businesses, and other participants engaged in electronic commerce may be
			 subject to multiple, confusing, and burdensome taxation because of inconsistent
			 rules among thousands of State and local jurisdictions and disparate treatment
			 of digital goods and digital services.
			(2)A
			 consistent framework for taxation is needed that will not impede electronic
			 commerce and the sale of digital goods and digital services, by preventing
			 multiple taxation, and providing greater certainty and simplicity.
			(3)Neutrality should
			 guide tax policy and administration in this area. Transactions involving
			 similar types of goods and services should be taxed fairly, regardless of the
			 method and means of distribution, whether through electronic transfer or
			 through other channels of commerce. New or different taxes on electronic
			 transactions should be barred.
			(4)To ensure
			 neutrality and avoid multiple taxation, certain rules should be adapted to
			 reflect the unique nature of electronic commerce and how digital goods and
			 digital services are provided.
			(5)To recognize the
			 critical role that online health, energy management, and education services
			 will play in our economy, these services should be exempt from all State and
			 local taxes.
			3.Multiple and
			 discriminatory taxes prohibitedNo State or local jurisdiction shall impose
			 multiple or discriminatory taxes on or with respect to the sale or use of
			 digital goods or digital services.
		4.Retail, sourcing,
			 and other limitations
			(a)Retail
			 limitationTaxes on or with respect to the sale or use of digital
			 goods or digital services may be imposed only on or with respect to a sale to,
			 or use by, a customer.
			(b)Sourcing
			 limitation
				(1)In
			 generalTaxes on or with respect to the sale or use of digital
			 goods or digital services may be imposed only by the State and local
			 jurisdictions whose territorial limits encompass the customer’s tax address.
			 This limitation shall be deemed satisfied if sourcing is determined by a seller
			 pursuant to State sourcing rules adopted pursuant to the Streamlined Sales and
			 Use Tax Agreement.
				(2)Tax
			 addressThe customer’s tax address shall be—
					(A)with respect to digital goods or digital
			 services that are sold to a customer by a provider of mobile telecommunications
			 service that is subject to being sourced under section 117 of title 4 of the
			 United States Code, and furnished to the customer in conjunction with such
			 provider’s mobile telecommunications service, the customer’s place of primary
			 use, as defined in section 124 of title 4 of the United States Code;
					(B)if subparagraph (A) does not apply, and if
			 the digital good or digital service is received by the customer at a business
			 location of the seller, such business location;
					(C)if neither
			 subparagraph (A) nor subparagraph (B) applies, and if the location where the
			 digital good or digital service is received by the customer is known to the
			 seller, such location;
					(D)if none of
			 subparagraphs (A) through (C) applies, the customer’s address that is either
			 known to the seller or, if not known, obtained by the seller during the
			 consummation of the transaction, including the address of the customer’s
			 payment instrument if no other address is available;
					(E)if an address is
			 neither known nor obtained as provided in subparagraph (D), the address of the
			 seller from which the digital good or digital service was sold; and
					(F)notwithstanding
			 subparagraphs (A) through (E), for digital goods or digital services that are
			 delivered to a person other than the customer, including advertising services,
			 the delivery location if known or, otherwise, the customer’s address determined
			 under subparagraph (D) or (E).
					(c)Limit on
			 expansive interpretationNo tax on or with respect to the sale or
			 use of tangible personal property, telecommunications service, Internet access
			 service, or audio or video programming service may be construed by any
			 regulation, administrative ruling, or otherwise, to be imposed on or with
			 respect to the sale or use of a digital good or a digital service. No tax on or
			 with respect to the sale or use of a digital good may be construed by any
			 regulation, administrative ruling, or otherwise, to be imposed on or with
			 respect to the sale or use of a digital service. The limitations provided by
			 this subsection shall not apply to any construction that was approved by a
			 judicial determination made on or before June 30, 2010.
			(d)Certain taxes
			 prohibitedNo tax shall be imposed on or with respect to the sale
			 or use of digital medical services, digital education services, or digital
			 energy management services.
			5.Bundled goods and
			 servicesIf charges for
			 digital goods or digital services are aggregated with, and not separately
			 stated from, charges for other goods or services, then the charges for digital
			 goods or digital services may be taxed for purposes of this Act at the same
			 rate and on the same basis as charges for the other goods or services unless
			 the seller can reasonably identify the charges for the digital goods or digital
			 services from its books and records kept in the regular course of
			 business.
		6.Definitions and
			 other special rulesFor the
			 purposes of this Act, the following definitions and rules apply:
			(1)CustomerThe
			 term customer means a person that purchases a digital good or
			 digital service, for a purpose other than resale. For the purpose of
			 determining a place of primary use under section 4(b)(2)(A),
			 customer means the end user, as such term is used
			 in section 124 of title 4 of the United States Code, of the purchased digital
			 good or digital service. For purposes of this definition, purchase for resale
			 includes purchase of a digital good or digital service for further commercial
			 broadcast, rebroadcast, transmission, retransmission, licensing, relicensing,
			 reproduction, copying, distribution, redistribution, or exhibition of the
			 digital good or digital service, in whole or in part, to another person.
			(2)Delivered or
			 transferred electronicallyThe term delivered or
			 transferred electronically means delivered or transferred to the
			 customer by means other than tangible storage media. It is not necessary that
			 the product or service be physically transferred to the customer, provided that
			 the customer may access or remotely use the product or service.
			(3)Digital good and
			 digital serviceThe term
			 digital good means any good or product that is delivered or
			 transferred electronically to the customer, including software, information
			 maintained in digital format, digital audio-visual works, digital audio works,
			 and digital books; and the term digital service means any
			 service that is delivered or transferred electronically to the customer,
			 including the provision of remote access to or use of a digital good, but the
			 term digital service does not include telecommunications
			 service, Internet access service, or audio or video programming service. For
			 purposes of this section, audio or video programming means
			 programming provided by, or generally considered comparable to programming
			 provided by, a radio or television broadcast station. Video
			 programming shall not include interactive on-demand services,
			 pay-per-view services, or services generally considered comparable to such
			 services regardless of the technology used to provide such services.
			(4)Digital
			 education serviceThe term
			 digital education service means a primary, secondary,
			 undergraduate, postgraduate, or professional educational service delivered or
			 transferred electronically to a practitioner or student.
			(5)Digital energy
			 management serviceThe term
			 digital energy management service means a service that utilizes
			 digital information to manage a customer’s energy use, to allow a customer to
			 respond to energy market information or circumstances, or to identify customer
			 demand with particular energy supply.
			(6)Digital medical
			 serviceThe term
			 digital medical service means a health care, health information,
			 or health education service that is delivered or transferred electronically to
			 a practitioner, researcher, or patient.
			(7)Digital
			 codeThe term digital code means a code that
			 conveys to a customer only the right to obtain a digital good or digital
			 service. A digital code may be obtained by any means, including by email or by
			 tangible means regardless of its designation as song code,
			 video code, or book code. The tax treatment of
			 the sale or use of a digital code shall be the same as the tax treatment of the
			 digital good or digital service to which the digital code relates. The sale of
			 the digital code shall be considered the sale transaction for purposes of this
			 Act.
			(8)Discriminatory
			 taxThe term discriminatory tax means any tax
			 imposed by a State or local jurisdiction—
				(A)on or with respect
			 to the sale or use of any digital good or digital service at a higher rate than
			 is generally imposed on or with respect to the sale or use of tangible personal
			 property or of similar services that are not delivered or transferred
			 electronically;
				(B)on or with respect
			 to any seller of digital goods or digital services at a higher rate or by
			 incorporating a broader tax base than is generally imposed on or with respect
			 to sellers in transactions involving tangible personal property or involving
			 similar services that are not delivered or transferred electronically. This
			 provision applies only to the extent that the higher rate or broader tax base
			 is attributable to the fact that such person sells digital goods or digital
			 services; or
				(C)that is required
			 to be collected with respect to the sale or use of digital goods or digital
			 services by different sellers or under other terms that are disadvantageous to
			 those applied in taxing the sale or use of tangible personal property or of
			 similar services that are not delivered or transferred electronically.
				For purposes
			 of this subsection, all taxes, tax rates, exemptions, deductions, credits,
			 incentives, exclusions, and other similar factors shall be taken into account
			 in determining whether a tax is a discriminatory tax.(9)Generally
			 imposedA tax shall not be considered generally
			 imposed if it is imposed only on specific services, specific industries
			 or business segments, or specific types of property.
			(10)Multiple
			 taxThe term multiple tax means any tax with
			 respect to which no credit is given for comparable taxes paid to other States
			 or local jurisdictions on the same transaction. Taxes imposed by physically
			 overlapping State or local jurisdictions shall not be considered to be multiple
			 taxes by reason of being applied within the overlapping area.
			(11)Sale and
			 purchaseThe terms sale and
			 purchase, and all variations thereof, shall include
			 lease, rent, and license, and
			 corresponding variations thereof.
			(12)SellerThe
			 term seller means a person making sales of tangible personal
			 property, digital goods, digital services, or other services.
			(13)State or local
			 jurisdictionThe term State or local jurisdiction
			 means any of the several States, the District of Columbia, any territory or
			 possession of the United States, a political subdivision of any State,
			 territory, or possession, or any governmental entity or person acting on behalf
			 of such State, territory, possession, or subdivision and with the authority to
			 assess, impose, levy, or collect taxes.
			(14)TaxThe
			 term tax means any charge imposed by any governmental entity for
			 the purpose of generating revenues for governmental purposes, including any
			 tax, charge, or fee levied by a taxing jurisdiction as a fixed charge for each
			 customer or measured by gross amounts charged to customers, regardless of
			 whether such tax, charge, or fee is imposed on the vendor or customer and
			 regardless of the terminology used to describe the tax, charge, or fee. The
			 term tax does not include a tax on or measured by net income or
			 an ad valorem tax.
			7.Federal
			 jurisdictionNotwithstanding
			 section 1341 of title 28 of the United States Code, and without regard to the
			 amount in controversy or citizenship of the parties, a district court of the
			 United States has jurisdiction, concurrent with other jurisdiction of courts of
			 the United States and the States, to prevent a violation of this Act.
		8.RegulationsThe Secretary of Commerce, in consultation
			 with the Secretary of the Treasury, shall prescribe such regulations as may be
			 necessary or appropriate to carry out the purposes of this Act. In promulgating
			 any regulations under this Act, the Secretary shall also seek the consultation
			 of the Executive Director of the Governing Board of the Streamlined Sales Tax
			 Project.
		9.Effective date;
			 application
			(a)General
			 ruleThis Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application to
			 liabilities and pending casesNothing in this Act affects
			 liability for taxes accrued and enforced before the date of enactment of this
			 Act, or affects ongoing litigation relating to such taxes, except as provided
			 in section 4(c) of this Act.
			10.Sense of the
			 CongressIt is the sense of
			 the Congress that each State shall take reasonable steps necessary to prevent
			 multiple taxation of digital goods and digital services in situations where a
			 foreign country has imposed a tax on such goods or services.
		
